Citation Nr: 0820708	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  04-32 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to an increased disability rating for post-
operative residuals of a right total knee replacement, 
currently rated 60 percent disabling.

2.	Entitlement to an effective date prior to April 21, 2004, 
for the assignment of a 60 percent disability rating for 
post-operative residuals of a right total knee replacement.

3.	Entitlement to an increased disability rating for post-
operative residuals of a left total knee replacement, 
currently rated 60 percent disabling.

4.	Entitlement to an effective date prior to July 1, 2004, for 
the assignment of a       60 percent disability rating for 
post-operative residuals of a left total knee replacement.

5.	Entitlement to a compensable disability rating for 
hemorrhoids.  

6.	Entitlement to an effective date prior to May 25, 1976, for 
the grant of service connection for hemorrhoids.  
7.	Entitlement to an effective date prior to October 12, 2001, 
for the grant of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to May 1976.  
His Form DD-214 reflects an additional two years and six 
months of active duty service.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2003 and August 2004 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  

The Board previously remanded this case in July 2006, in part 
to clarify the status of the veteran's representation in 
regard to his appeal.  A private attorney initially  
representing him withdrew from this capacity in March 2006.  
As requested pursuant to the Board's remand, the RO informed 
the veteran of the opportunity to appoint another 
representative, and he has not elected a new representative 
in advance of further proceedings on appeal.  

Also during the pendency of the appeal, in November 2007, the 
RO awarded an earlier effective date for entitlement to a 
TDIU of October 12, 2001 based on clear and unmistakable 
error (CUE) in an August 2004 rating decision that granted 
the TDIU, with an effective date of June 27, 2002.  




FINDINGS OF FACT

1.	Since April 21, 2004, the veteran has been in receipt of 
the maximum assignable rating of 60 percent under 38 C.F.R. § 
4.71a, Diagnostic Code 5055, for post-operative residuals of 
a right total knee replacement, following cessation of a 
temporary 100 percent rating for surgical convalescence.  
There is no alternative basis for an increased rating under 
diagnostic codes for limitation of motion, or instability.

2.	From June 1, 2001 to April 20, 2004, the veteran's service-
connected right knee disability has not warranted any higher 
rating than 30 percent, the minimum assignable evaluation 
after a recovery period from knee replacement.  Prior to 
then, during the pendency of his most recent claim for 
increased rating, he had a temporary 100 percent rating 
effective from June 10, 1999.

3.	Since July 1, 2004, the veteran has been in receipt of the 
maximum assignable rating of 60 percent for post-operative 
residuals of a left total knee replacement, following 
cessation of a temporary 100 percent rating.  There is no 
alternative basis for an increased rating under any other 
applicable diagnostic codes.

4.	From May 29, 2003 up until July 1, 2004, the veteran 
received a temporary        100 percent rating for 
convalescence from left knee replacement.  Prior to May 29, 
2003, his chondromalacia and osteoarthritis of the left knee 
did not involve compensable limitation of motion, and at most 
caused mild left knee instability.

5.	The service-connected hemorrhoids are not large or 
thrombotic, irreducible,   with excessive redundant tissue, 
evidencing frequent recurrences.

6.	The June 1976 RO rating decision that granted the veteran's 
original claim for service connection for hemorrhoids and 
assigned an initial noncompensable rating, effective May 25, 
1976, became final and binding on the merits.  The current 
claim for earlier effective date of service connection is 
nonspecific, and does not set forth a theory of CUE intended 
to vitiate the finality of that decision. 
7.	The original date of claim for entitlement to a TDIU is 
October 12, 2001, based on the date of receipt of the 
veteran's informal claim for that benefit.  

8.	While the regulations governing effective dates permit an 
award of increased disability compensation for one-year 
preceding the date of claim, the veteran already received a 
temporary 100 percent rating for left knee surgical residuals 
inclusive of from October 12, 2000 to May 31, 2001.  The 
probative medical evidence further demonstrates that in all 
likelihood he was capable of returning to gainful employment 
during the four months immediately preceding the October 12, 
2001 date of claim.


CONCLUSIONS OF LAW

1.	 The criteria for a rating greater than 60 percent for 
post-operative residuals of a right total knee replacement 
since April 21, 2004, are not met.  38 U.S.C.A.               
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Code 5055, 5257, 5260, 5261 
(2007).  

2.	The criteria for an effective date earlier than April 21, 
2004, for the assignment of a 60 percent disability rating 
for post-operative residuals of a right total knee 
replacement, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b), 5110; 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5055, 5257, 5260, 5261.  

3.	The criteria for a rating greater than 60 percent for post-
operative residuals of a left total knee replacement since 
July 1, 2004 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5055, 5257, 
5260, 5261.  

4.	The criteria for an effective date earlier than July 1, 
2004, for the assignment of a      60 percent disability 
rating for post-operative residuals of a left total knee 
replacement, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b), 5110; 38 C.F.R. §§ 3.102, 3.159 3.400, 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5055, 5257, 5260, 5261.  

5.	The criteria for a compensable disability rating for 
hemorrhoids are not met.        38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b), 5110; 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7336.      

6.	The claim for an effective date earlier than May 25, 1976 
for the grant of         service connection for hemorrhoids 
is dismissed.  38 U.S.C.A. § 7105(d)(5);          38 C.F.R. 
§§ 20.200, 20.201.  See also Rudd v. Nicholson, 20 Vet. App. 
296 (2006).

7.	The criteria for an effective date earlier than October 12, 
2001, for the award of a TDIU are not met.  38 U.S.C.A. §§ 
5103, 5103A, 5107(b), 5110; 38 C.F.R.              §§ 3.102, 
3.155, 3.159, 3.400, 4.15, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  The notification must also 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  38 
C.F.R. § 3.159(b) (2007).  VA must provide such notice to a 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction, even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).

Section 5103(a) notice must be provided to a claimant 
"[u]pon receipt of a complete and substantially complete 
application."  38 U.S.C.A. § 5103(a) (emphasis added).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman at 484-86.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

The Court held, however, that:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated - 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice is 
intended to serve has been fulfilled.  

Id. at 491. 

In these circumstances, VA is required, under sections 
7105(d) and 5103A, to advise the appellant of what is 
necessary to obtain the maximum benefits allowed by the 
evidence and the law.  Id.

In this case, the veteran is not seeking service connection 
for any disability, but instead is seeking higher ratings and 
earlier effective dates for disabilities that have already 
been service-connected.  Therefore, his claims have been 
substantiated and VA no longer has any further duty to notify 
him on how to substantiate his claims.  Rather, VA is 
required to fulfill its statutory duties under 38 U.S.C.A. 
§ 7105.  

On review of the record, the Board finds that the RO notified 
the veteran of the criteria for establishment of higher 
ratings and earlier effective dates by way of letters sent in 
October 2003 and February 2005.  Therefore, the Board 
determines that any defect in VCAA notice is moot.  

The purpose of the required notice, to ensure that the 
veteran as a claimant had the opportunity to participate 
meaningfully in the adjudication process, was not frustrated 
since he had actual knowledge of what was necessary to 
substantiate his claim prior to the Board's consideration of 
this matter, ensuring the essential fairness of the 
adjudication.  See Short Bear v. Nicholson, 19 Vet. App. 341, 
344 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 121, 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
see also Velez v. West, 11 Vet. App. 148, 157 (1998) (holding 
that actual knowledge by the veteran cures defect in notice).

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased- compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

The Board notes that the VCAA notices did not make specific 
reference to the relevant diagnostic code or advise the 
veteran that a disability rating will be determined by 
applying this code.  In Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), the Federal Circuit Court held that any 
error by VA in providing the notice required by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified, the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007).

The Court has stated that "Nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non- 
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez- 
Flores.  In this case, the veteran demonstrated that there 
was actual knowledge of what was needed to establish the 
claims.  Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007); see also Short Bear v. Nicholson, 
19 Vet. App. 341, 344 (2005).

In this case, the Board points to the veteran's attendance at 
multiple VA examinations to demonstrate actual knowledge of 
his awareness of what was necessary to substantiate his 
claims.  By attending the examinations, the veteran clearly 
showed that he was aware that specific symptomatology was 
required to show that his conditions warranted a higher 
rating.

The Board also notes that during the appeal period the 
veteran was also provided a supplemental statement of the 
case (SSOC) which contained the schedular criteria necessary 
for a higher rating for the relevant disabilities.  

The veteran's pertinent medical records have been obtained, 
to the extent available. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the veteran has demonstrated 
actual knowledge of the evidence which was needed to 
establish the claims and since VA has obtained all relevant 
evidence.  The veteran demonstrated an understanding of the 
evidence required to substantiate the higher ratings sought 
and that higher ratings would be assigned based on the 
pertinent diagnostic criteria.  The veteran attended multiple 
VA examinations in an attempt to support his claims.  The 
criteria used to evaluate the veteran's claims were discussed 
in a SSOC, and the veteran was told why higher ratings were 
not warranted under that criteria.

In sum, the veteran was provided the information necessary 
such that any defective pre-decisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there was VCAA deficiency, the evidence of record is 
sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
veteran and the essential fairness of the adjudication 
process in this case was preserved.  As there is no 
indication that any failure on the part of VA to provide 
additional notice of assistance reasonably affects the 
outcome of this case, the Board finds that such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

I.	Right and Left Knee Disabilities

A.	Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss.  
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use.  Id.  See also 38 C.F.R. §§ 
4.40, 4.45 and 4.59.

The veteran is presently in receipt of 60 percent disability 
ratings for post-operative residuals of both right, and left 
total knee replacements, under the provisions of      38 
C.F.R. § 4.71a, Diagnostic Code 5055.  Under that criteria, a 
prosthetic replacement of the knee joint will be evaluated at 
the 100 percent level for one-year following the implantation 
of the prosthesis.  After one year, a 60 percent rating may 
be assigned where there are chronic residuals of the knee 
replacement procedure consisting of severe painful motion or 
weakness in the affected extremity.  Where there are 
otherwise intermediate degrees of residual weakness, pain or 
limitation of motion, then the disability should be rated by 
analogy to DCs 5256 (ankylosis of the knee), 5261 (limitation 
of leg extension) or 5262 (impairment of the tibia and 
fibula).  However, the minimum rating that may be assigned is           
30 percent.  A note to the rating criteria indicates the 100 
percent rating for one year following implantation of the 
prosthesis will commence after the initial grant of the one-
month total rating assigned under § 4.30 (pertaining to 
convalescent ratings) following hospital discharge.
 
Other applicable diagnostic codes include 38 C.F.R. § 4.71a, 
Diagnostic Code 5260, pertaining to limitation of leg 
flexion, providing that a noncompensable rating is assigned 
when flexion is limited to 60 degrees.  A 10 percent rating 
requires flexion limited to 45 degrees; a 20 percent rating 
requires flexion limited to 30 degrees; and the highest 
available 30 percent rating requires flexion limited to 15 
degrees. 
 
Diagnostic Code 5261 provides that limitation of motion of 
the knee will be assigned a noncompensable rating when 
extension is limited to 5 degrees.                     A 10 
percent evaluation requires extension limited to 10 degrees; 
a 20 percent rating requires extension limited to 15 degrees; 
a 30 percent rating requires extension limited to 20 degrees; 
a 40 percent rating requires extension limited to 30 degrees; 
and a maximum 50 percent rating is assigned when extension is 
limited to                  45 degrees.  
 
Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II. 
 
VA's Office of General Counsel in a precedent opinion 
determined that separate disability ratings may be assigned 
for limitation of knee flexion and for limitation  of knee 
extension without violation of the rule against pyramiding 
(set forth at           38 C.F.R. § 4.14), regardless of 
whether the limited motions are from the same or different 
causes.  See VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. 
Reg. 59,990 (2004). 

VAOPGCPREC 23-97 further held that a claimant may receive 
separate disability ratings for arthritis and instability of 
the knee, under Diagnostic Codes 5003 and 5257, respectively.  
See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 
(1997).  In order for a knee disability rated under 
Diagnostic Code 5257 to warrant  a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion under Diagnostic Code 5260 or Diagnostic 
Code 5261 does not have to be compensable, but must meet the 
criteria for a zero-percent rating.  VAOPGCPREC 9-98 (August 
14, 1998), 63 Fed. Reg. 56,704 (1998). 

With regard to the assigned effective date for an increase in 
service-connected disability compensation, the general rule 
is that the effective date for such an award will be the date 
the claim was received or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1).  An exception to this rule applies under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of the claim for 
increased compensation.  Otherwise, the effective date 
remains the date the claim is received.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R.         § 3.400(o)(2).



B.	Background

On VA outpatient evaluation in May 2000, the veteran 
demonstrated in the left knee range of motion of flexion to 
110 degrees, and extension to 0 degrees.  Drawer and 
Lachman's signs were negative and strength was 5/5.  On 
evaluation later in November 2000, range of motion was from 0 
to 115 degrees.

In May 2000, the veteran underwent a right patellar revision 
at a VA medical center following a right total knee 
arthroplasty, due to recurrence of symptomatology.   The 
surgery was successfully completed without complication.

On a November 2000 VA orthopedic examination, he demonstrated 
tenderness on palpation and numbness in an area where he had 
undergone the right knee replacement.  He had right knee 
range of motion of from 0 degrees (extension) to 100 degrees 
(flexion), with approximately 10 degrees lost motion due to 
pain in both directions.  There was no lateral or medial 
instability.  The diagnosis was degenerative joint disease of 
the right knee, status-post total knee replacement, status-
post removal of arthrofibrosis with residuals.

An outpatient consultation dated June 2001, indicates range 
of motion in the right knee from 0 to 90 degrees.  The 
patella tracked well with occasional popping, and no 
effusion.  The knee was stable.  On the left side, range of 
motion was from 0 to 110 degrees, with no effusion, and good 
alignment and patellar tracking.  

In March 2002, subsequent VA examination revealed that the 
left knee hurt constantly, and the right was somewhat 
improved because of surgery.  The veteran stated he did not 
have flare-ups.  There was no dislocation, or inflammatory 
arthritis.  The veteran was not then working.  He was capable 
of right knee flexion to 90 degrees and left knee flexion to 
110 degrees, with full extension in both knees.  There was 
painful motion on the left.  He did not have fatigue, 
weakness, edema, or lack of endurance.  Weightbearing was 
fair, and he utilized a cane.  The diagnosis was status 
postoperative total knee replacement on the right with 
residuals, and chondromalacia and osteoarthritis, left knee.  

On examination in January 2003, both knees appeared enlarged 
with prominent bony structures protruding, including the 
tibial tuberosity on the right.  Strength in both legs was 
good, with the left side being slightly more developed.  
There was varus deformity on the right 0 to 15 degrees, left 
0 to 10 degrees.  Range of motion on the right side was 0 to 
120 degrees, and left side 0 to 90 degrees.  The veteran 
could lock his knees at the terminal points and hold them 
against resistance.  According to the examiner, the veteran 
was unable to work, primarily due to loss of mobility in the 
knee joints, and because with prolonged sitting the knees and 
legs became numb and developed parasthesias.   

The veteran received a right total knee replacement in May 
2003, and there were no documented post-operative 
complications.

During an April 2004 examination, the veteran had range of 
motion in both knees of from 0 to 90 degrees.  Repetitive 
movement did not change the degree of mobility, however, it 
did cause pain which required him to sit down until the pain 
dissipated.  There was no instability in either knee.  The 
examiner indicated the veteran had experienced severe 
arthritic changes of the right, and similar problems on the 
left side, and was still having difficulty standing long or 
doing any type of work involving both knees following his 
knee replacement surgeries.  

On examination in July 2005, both knees were capable of 
motion passively and actively from 0 to 95 degrees, with no 
change on repetitive motion testing.  
There was some pain and discomfort if the veteran attempted 
motion beyond these limits.  Both knees were stable.  There 
was no Lachman's or Drawer signs, or lateral or medial 
movement.  The diagnosis was bilateral total knee 
replacement; limited movement of the knees with impaired 
flexion; and loose hardware or low-grade infection of the 
left knee (on the basis of a bone scan and previous x-ray 
studies).

A January 2007 addendum to the 2005 examination indicated 
that on further review of the medical background available in 
the claims file, the previous examination findings had not 
changed in any regard.  


C.	Analysis

1.	Right Knee

The existing basis for evaluating the veteran's status-post 
right total knee replacement consists of, in July 1999 the 
RO's award of a temporary total rating (100 percent) for one-
year following prosthetic knee replacement surgery, effective 
June 10, 1999.  In April 2000, further surgery was required 
for revision of the knee replacement.  Then in September 
2000, the veteran submitted a claim for increase for a right 
knee disorder, informing the RO of the second, corrective 
knee surgery.  

In January 2001, the RO continued the 100 percent rating for 
an additional year  (and one-month for convalescence after 
hospitalization) -- up until June 1, 2001,   at which point a 
30 percent rating took effect, the minimum assignable rating 
under 38 C.F.R. § 4.71, Diagnostic Code 5055.  Subsequently, 
that rating was increased to 60 percent, effective April 21, 
2004.

As indicated, the veteran has appealed from two distinct 
claims, which are discussed below:  for a rating higher than 
60 percent since April 21, 2004, and an earlier effective 
date for the 60 percent rating beforehand.  It warrants 
mention that the issues presented are also similar to that 
set forth in Hart v. Mansfield, in which adjustments in a 
disability rating are considered over time based on changes 
in        the severity of an underlying disorder, in 
connection with a single pending claim.   

When considering the medical findings pertinent to the claim 
for an earlier effective date than April 21, 2004 for a 
higher rating than 60 percent, the veteran previously had a 
30 percent evaluation in effect since June 1, 2001.  The 
rating criteria at          38 C.F.R. § 4.71a, Diagnostic 
Code 5055, permits following the cessation of one-year from 
knee replacement surgery, a 60 percent rating for chronic 
post-surgical residuals, i.e., severe painful motion or 
weakness.  Intermediate degrees of disability are rated under 
the diagnostic codes for limited motion or ankylosis, with a 
minimum rating of 30 percent.  

During the time period from June 1, 2001 to April 21, 2004, 
the assignment of a higher rating than 30 percent was not 
warranted.  The veteran did not demonstrate limited motion 
that would necessitate even a compensable disability 
evaluation -- for limited flexion (Diagnostic Code 5260) or 
extension (Diagnostic Code 5261).  Rather, the worst findings 
of record were on a November 2000 VA examination, indicating 
motion from 0 to 100 degrees, with approximately 10 lost 
degrees due to pain.  On that same evaluation, there was no 
instability or lateral subluxation.            In January 
2003 when there was noticeable right varus deformity to 15 
degrees, range of motion was measured at 0 to 120 degrees.  
As such, even with a 20 percent rating for moderate knee 
instability, no higher evaluation is assignable factoring in 
limited motion.  Thus, a rating in excess of the minimum 30 
percent following knee replacement is not assignable per the 
applicable diagnostic codes.  It follows that an earlier 
effective date for a 60 percent rating is not warranted 
during this time period, as such a rating contemplates more 
severe painful motion and weakness.  Additionally, prior to 
receipt of the veteran's September 2000 statement, there     
was no other pending unadjudicated claim before, to require 
consideration of the medical evidence for rating purposes 
during any substantially earlier time period.        

With regard to the evaluation of the veteran's service-
connected status-post knee replacement as of April 21, 2004, 
the current assigned 60 percent rating represents the maximum 
allowable under 38 C.F.R. § 4.71a, Diagnostic Code 5055, 
subsequent to the 100 percent rating applicable following 
knee replacement surgery.  He has not required revision of 
the surgery at any later point.  An evaluation of his right 
knee disability under other applicable diagnostic codes does 
not yield a different result.  The most recent VA examination 
in July 2005, revealed right knee range of motion passively 
and actively from 0 to 95 degrees, with no diminishment when 
accounting for functional loss due to pain, weakness or other 
factors, per Deluca v. Brown.  The present 60 percent rating 
therefore remains the appropriate evaluation since April 21, 
2004. 





2.	Left Knee

Considering the relevant background history, the veteran's 
left knee disability         at first was designated as 
chondromalacia and osteoarthritis, and rated at the          
20-percent level for several years prior to having undergone 
his May 2003 left total knee replacement.  Upon completing 
this procedure, the service-connected status-post left total 
knee replacement was rated at 100 percent temporarily, 
effective      May 29, 2003, then at 60 percent from July 1, 
2004 to the present.  The date of claim is based upon the VA 
outpatient reports dated in April 2000 which the RO accepted 
as an informal claim for increased rating.  See 38 C.F.R. § 
3.155.  

Thus, the present claim for increased rating pertains to 
evaluating the residuals of left knee replacement surgery 
since July 1, 2004.  The claim for an earlier effective date, 
meanwhile, necessarily relates to left knee chondromalacia 
and osteoarthritis (prior to undergoing surgery), between his 
April 2000 informal claim and May 29, 2003 when the temporary 
100 percent rating took effect. 

In reference to the claim for an earlier effective date for a 
60 percent rating, this         is not substantiated for knee 
chondromalacia and osteoarthritis.  The evidence          
does not otherwise warrant an evaluation in excess of the 20-
percent level that was assigned prior to March 29, 2003.  
During this timeframe limitation of motion on the left side 
was not consistent with a compensable rating under either 
Diagnostic Codes 5260 or 5261.  The most pronounced 
measurements, taken on a January 2003 examination indicated 
motion from 0 to 90 degrees.  While the extent of additional 
lost mobility due to functional loss was not comprehensively 
documented in each objective study, the initial measurements 
were not even in proximity to that which corresponded to an 
increased rating.  There also was no knee instability, 
subluxation, or malalignment during most of the period in 
question.  In January 2003, the examiner noted varus 
deformity to 10 degrees, which even if constituting 
"moderate" instability warrants the 20 percent evaluation 
already in effect.     

Since then, for approximately one-year a total rating was 
assigned, which then expired as of July 1, 2004.  The current 
rating of 60 percent is the maximum available under the 
criteria for post-surgical residuals.  The other applicable 
diagnostic codes in this instance do not warrant 
reevaluation, since right knee range of motion remained at 0 
to 95 degrees passively and actively, with no corresponding 
functional loss, and the knee itself was essentially stable.  
While the examiner suspected some loose hardware or low-grade 
infection, he did not indicate any residuals of this besides 
some limitation upon flexion.  The assigned 60 percent rating 
thus should remain in effect. 

II.	Hemorrhoids

A.	Increased Rating

The service-connected disability of hemorrhoids has been 
evaluated as noncompensable under 38 C.F.R. § 4.114, 
Diagnostic Code 7336.  Under that criteria, hemorrhoids, 
whether external or internal, which are mild to moderate in 
severity are evaluated as noncompensable.  When large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, a 10 percent rating is 
assigned.  A 20 percent rating requires persistent bleeding 
with secondary anemia or fissures. 

The evidence of record consists of a January 2003 VA 
examination report, on which there was no evidence of any 
hemorrhoids at that time.  No other abnormalities were noted 
on review of the genitourinary system.      

A re-examination in April 2004 indicated the presence of 
recurrent hemorrhoids   with severe constipation about one 
time per month.  There was slightly loose hermorrhoidal 
tissue in some areas, which could swell from hemorrhoids and          
did about once per month.  There was no evidence of bleeding 
at that time.              In reference to whether there were 
thrombosed hemorrhoids, there was one area slightly more 
enlarged than the rest of the perirectal area which was 
likely the place where a hemorrhoid would protrude.  There 
was no evidence of fecal leakage or anemia.   


On later examination in July 2005, there were no external 
hemorrhoids seen.           The perianal area appeared 
normal.  There was no evidence of fecal leakage.       The 
external canal and sphincter were normal.  No fissures were 
present.               The examiner provided a diagnosis of 
hemorrhoids, with no evidence of external hemorrhoids at the 
time of that examination.  

Through his January 2007 supplemental statement, the July 
2005 VA examiner indicated that he had reviewed the veteran's 
documented medical history in the claims file.  He stated 
that the July 2005 examination did not show evidence of 
external hemorrhoids.  Previous examinations had been 
compatible with hemorrhoids.  After reviewing the record, 
however, there was nothing in the claims file that would 
alter the findings or opinion presented from the 2005 
examination.          The veteran did not appear to be having 
any significant problems other than subjective discomfort or 
an irritated feeling.  There was no loss of sphincter 
control.  There was no fecal leakage or involuntary bowel 
movements.  As for bleeding or thrombosis of hemorrhoids, any 
bleeding was just a small amount on the tissue.   

According to the preceding findings, a noncompensable 
evaluation remains the proper determination as to the level 
of severity of the veteran's hemorrhoidal disorder.  On the 
initial evaluation of record, as documented in January 2003,            
he did not even have external hemorrhoids.  Based on the 
April 2004 examination, there is notably an apparent increase 
in level of symptomatology warranting closer inquiry, as that 
VA examiner described the service-connected disability as 
recurrent, with slight redundant tissue, and possibility of 
protruding characteristics.  These findings include some of 
the attributes of the next higher 10 percent rating under 
Diagnostic Code 7336.  They do not include other 
characteristics that warrant assignment of a 10 percent 
rating, in the absence of large or thrombotic hemorrhoids, 
and ones that are irreducible.  In any event, approximately 
one-year later, a July 2005 re-examination indicated no 
external hemorrhoids.  This examiner reiterated such findings 
following a thorough claims file review.  Hence, the overall 
medical history is that of general absence of hemorrhoids, 
and other compensable symptoms under Diagnostic Code 7336, 
notwithstanding one or more temporary exacerbations that may 
have occurred.  See 38 C.F.R. § 4.2 ("It is the 
responsibility of the rating specialist to interpret reports 
of examination in the light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.").  See also, Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

The potential application of other diagnostic codes pursuant 
to which hemorrhoids may be rated have also been considered.  
The medical evidence does not otherwise show another form of 
compensable symptomatology due to service-connected 
disability, including under 38 C.F.R. § 4.114, Diagnostic 
Code 7319 for irritable colon syndrome, or Diagnostic Code 
7332 with reference to impairment of sphincter control.  
Hence, a noncompensable evaluation remains the best 
approximation of  the current severity of the veteran's 
hemorrhoids.

B.	Earlier Effective for the Grant of Service Connection

Previously, a June 1978 RO rating decision in pertinent part, 
granted entitlement to service connection for hemorrhoids, 
and assigned an initial noncompensable rating for this 
disorder, effective May 25, 1976, based upon the date 
following separation from active duty service.  The RO 
notified the veteran of that decision through correspondence 
dated the following month.  He did not undertake any action 
to commence an appeal of this decision, including in regard 
to the initial assigned noncompensable rating. 

Recently, on an August 2004 VA Form 9 (substantive appeal 
form) in response to an August 2004 statement of the case on 
increased rating claims (for right and left knee disorders, 
and hemorrhoids), the private attorney then representing the 
veteran included the notation that if any RO decision granted 
an initial rating or increased rating, the veteran wished to 
appeal for a still higher rating and an earlier effective 
date.    

Thereafter, the RO issued another statement of the case, 
dated May 2005, including a claim for an earlier effective 
date for the grant of service connection and noncompensable 
evaluation for hemorrhoids.  The representative then filed a 
substantive appeal that same month, perfecting an appeal of 
this earlier effective date claim. 
In view of the pertinent VA regulations governing the 
assignment of effective dates, the present May 25, 1976 
effective date is the earliest available date from which         
an award of service connection may be deemed to commence.  38 
C.F.R.                      § 3.400(b)(2)(i) (effective date 
assigned is either day following separation from active 
service or date entitlement arose if claim, where claim is 
received within             one-year after separation from 
service).  Prior to that date, the veteran was on  active 
duty service.  Thus, the applicable procedures do not permit 
any earlier effective date.   

While the current assigned effective date was essentially 
correct under the regulations, the disposition of the 
veteran's earlier effective date claim is not based on the 
propriety of that determination.  Rather, the doctrine of 
finality in the context of claims adjudication also precludes 
inquiry into the issue that has been raised.    As the 
veteran did not file a timely appeal of the June 1978 rating 
action that granted service connection, and assigned his 
initial effective date, that decision became final on the 
merits.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.               
He cannot raise a contention as to propriety of the effective 
date therein, without having set forth an allegation of clear 
and unmistakable error on this decision,             to 
remove its final and binding effect.  The record is absent a 
claim for CUE in this regard.  Consequently, he has raised a 
"freestanding" claim for an earlier effective date, and 
under these circumstances this claim on appeal must be 
dismissed.  Rudd v. Nicholson, 20 Vet. App. 296 (2006) (where 
claim for an earlier effective date disagrees with an 
effective date assigned pursuant to a final RO rating 
decision,            in the absence of an attempt to vitiate 
the finality of that decision through an allegation of CUE, 
the claimant has merely raised a "freestanding" effective 
date claim that cannot remove the finality of the prior 
decision).  

Thus, the appeal as to the claim for an earlier effective 
date for the grant of service connection for hemorrhoids is 
dismissed.





III.	TDIU

The general provision for assignment of effective dates as 
previously stated, permits an effective date for an award of 
increased compensation of the date the claim       was 
received or when entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  An exception 
applies, however, when evidence demonstrates a factually 
ascertainable increase in disability during the one-year 
period preceding the date of receipt of the claim for 
increased compensation.          38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2). 

In determining the date that a claim was received, VA will 
consider in addition to formal claims upon prescribed claim 
forms, any communication or action indicating an intent to 
apply for one or more benefits as an informal claim.  38 
C.F.R.            §§ 3.1(p), 3.155(a).  An informal claim can 
be from a claimant, his or her duly appointed representative, 
a Member of Congress, or a person acting as next friend of 
the claimant, provided it identifies the benefit sought.  38 
C.F.R. § 3.155(a).  

As to whether the record demonstrated an earlier factual 
entitlement to a TDIU,   VA regulations provide that a TDIU 
may be assigned when a veteran has one service-connected 
disability rated at 60 percent or more, or instead, two or 
more disabilities with at least one disability ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  The record must 
further indicate that the service-connected disabilities 
alone result in such impairment of mind or body that the 
average person would be precluded from following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15, 
4.16(a). 

Provided that the above schedular criteria are not met, a 
TDIU also may be assigned where the schedular rating is less 
than total, if the veteran is unable to secure and maintain 
substantially gainful employment due to the severity of one 
or more service-connected disabilities.  38 C.F.R. §§ 4.15, 
4.16.  See also Floyd v. Brown,   9 Vet. App. 88, 96 (1996).


The veteran has appealed from an August 2004 rating decision 
which granted a TDIU, effective from June 27, 2002.  A 
subsequent decision of November 2007 revised the effective 
date of that award to October 12, 2001 based on a finding of 
CUE in the original decision, through information that the 
veteran had filed an earlier claim for benefits on that 
particular date.  Hence, the issue remaining is that of 
entitlement to a TDIU prior to October 12, 2001.   

Initially, the veteran's October 2001 correspondence to the 
RO provides the relevant original date of claim in 
determining the appropriate effective date for        a TDIU.  
In this statement he alleged that he was unable to work due 
to his      service-connected right and left knee 
disabilities.  The RO accepted this as a valid informal claim 
for receipt of a TDIU.  See Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001) (when a claimant submits evidence of a 
disability and makes a claim for the highest rating possible, 
and furthermore submits evidence of unemployability, VA must 
consider entitlement to a TDIU).  See also              
Norris v. West, 12 Vet. App. 413, 421 (1999).  There is no 
earlier correspondence on file which constitutes a previously 
filed informal claim for that benefit.

Under the applicable criteria, a TDIU may still be assigned 
for up to one-year preceding the current October 12, 2001 
effective date, if warranted based upon     the evidence of 
record.  See 38 C.F.R. § 3.400(o)(2).  Significantly, 
however,          the veteran has also been awarded a 
temporary total evaluation for the time period from June 10, 
1999 up until June 1, 2001, during recovery from two 
successive right total knee replacement surgeries under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055.  The 
potential entitlement to a TDIU for the period of October 12, 
2000 to May 31, 2001 need not be addressed since the existing 
award of a 100 percent schedular rating represents the 
greater benefit.  See e.g., Bowling v. Principi, 15 Vet. App. 
1, 16 (2001).  Indeed, the TDIU claim is a moot issue for 
that initial time period.  A TDIU could still be assigned for 
the period between June 1, 2001 and October 12, 2001 if 
warranted based on the record.

The relevant evidence on file includes a July 2001 Social 
Security Administration decision that found the veteran to be 
disabled effective May 27, 1999, from a primary diagnosis of 
osteoarthritis and allied disorders, and secondary diagnosis 
of essential hypertension.  

Records of VA outpatient treatment in proximity to the 
timeframe under consideration includes the April 2001 
physician's report, that following an extended recovery from 
a knee replacement revision surgery the veteran appeared 
stable and wanted to begin working.  According to the 
treatment provider, there would not be a problem with the 
veteran's return to work, but it would be helpful to sort out 
the cause of his recurrent effusions and pain.  On a June 
2001 consultation with a physician's assistant, the veteran 
described continued pain that had not improved after his most 
recent left knee surgery.  Range of motion in both knees was 
0 to 90 degrees or better, with no problems in alignment or 
patellar tracking.  

A January 2003 VA examination report indicates the 
physician's observation that the veteran was unable to work.  
He could no longer drive a truck because of knee impairment.  
He had loss of range of motion and loss of flexibility in the 
knee joints, and with prolonged sitting the knees and legs 
would go to sleep (parasthesias) and get numb.  It was 
indicated the veteran would have difficulty doing sedentary 
work for similar reasons, namely that he could not sit too 
long at a time and was in chronic discomfort.

An April 2004 examiner indicated that his review of a left 
knee x-ray from 2002    in connection with all examination 
findings, confirmed that the knee was              "quite 
bad" at that time.  In his overall diagnosis, the examiner 
noted that even following surgery on both knees, the veteran 
still had difficulty standing long           or doing any 
type of work involving the knees. 

In its May 2004 memorandum to the Director of Veterans 
Benefits Administration, Compensation and Pension Service, 
the RO set forth several bases upon which it was referring 
the case to that office for consideration of a TDIU on an 
extraschedular basis under 38 C.F.R. § 4.16(b).  In July 
2004, this VA office responded that it concurred with the 
recommendation for receipt of a total rating on this grounds.   

These findings do not substantiate any earlier effective date 
for assignment of a TDIU, within the approximate four-month 
time period preceding when the veteran would have been 
eligible for such benefit.  Rather, the April 2001 VA 
physician treating the veteran effectively cleared him to 
return to work at the point, after convalescence from 
revision in his right knee surgery.  Thereafter, the initial 
medical opinion to the effect that the veteran could not work 
as a consequence of his service-connected knee disabilities 
was provided during a January 2003 VA examination.  The next 
examination from April 2004 offered a retrospective 
assessment that the veteran's left knee had already 
significantly deteriorated when he underwent a March 2002 x-
ray -- nonetheless, this still does not bring the likely date 
of established knee impairment within the timeframe in which 
an earlier effective date might otherwise be assigned.  The 
most probative evidence instead establishes in the months 
preceding the existing October 12, 2001 effective date,  the 
veteran was considered ready to return to gainful employment 
by at least one treatment provider.

The Board recognizes that pursuant to its July 2001 decision 
the Social Security Administration determined that the 
veteran was unemployable, in part as a consequence of his 
disorders in both knees, effective May 27, 1999.  However,   
that determination is not binding upon the present claim 
before VA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-
71 (1992).  Taking into account the medical evidence in its 
entirety, there is a reasonable likelihood that the veteran 
was not incapacitated from gainful employment during the 
period at issue.  It further warrants mention that the SSA's 
decision was not received and associated with VA claims file 
until May 2003.  Contrary to the situation posed in Bell v. 
Derwinski,      2 Vet. App. 611 (1992) (duty to obtain 
available VA medical records), there is no corresponding case 
law charging VA with constructive possession of SSA records.  
SSA records were not part of the record on appeal until the 
date VA actually received them.  Thus, the original issuance 
of the SSA decision in July 2001 did not constitute an 
original earlier filed claim for benefits with a bearing upon 
the effective date claim currently being decided.   

In summary, for the time period between June 1, 2001 and 
October 12, 2001             a substantial incapacity to 
maintain gainful employment is not shown.  Therefore, and 
earlier effective date than October 12, 2001 for the award of 
a TDIU is not warranted.

Conclusion

For the reasons, the preponderance of the evidence is against 
the veteran's claims for increased ratings for right and left 
knee disabilities and hemorrhoids, as well as earlier 
effective dates for compensation for the knee disorders, 
service connection for hemorrhoids, and a TDIU.  Thus, the 
benefit-of-the-doubt doctrine does not apply, and the claims 
on appeal must be denied.  See 38 U.S.C.A. § 5107(b).         
See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a higher rating than 60 percent for post-
operative residuals of a right total knee replacement is 
denied.

Entitlement to an effective date prior to April 21, 2004, for 
the assignment of a      60 percent disability rating for 
post-operative residuals of a right total knee replacement, 
is denied.

Entitlement to a higher rating than 60 percent for post-
operative residuals of a left total knee replacement is 
denied.

Entitlement to an effective date prior to July 1, 2004, for 
the assignment of a            60 percent disability rating 
for post-operative residuals of a left total knee replacement 
is denied.

Entitlement to a compensable disability rating for 
hemorrhoids is denied.  

The claim for entitlement to an effective date earlier than 
May 25, 1976 for the grant of service connection for 
hemorrhoids is dismissed.  

Entitlement to an effective date earlier than October 12, 
2001, for the award of a TDIU is denied. 




____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


